Public Health — Trash Dump Burning — Control Over The Board of County Commissioners in any county that qualifies under 63 O.S. 1-210 [63-1-210] (1968) is authorized and empowered to make and enforce all reasonable rules and regulations concerning public health regarding the regulation, prohibition and/or restriction of trash dump burning on private property, that any such rule or regulation shall have first been recommended or approved by the City-County Board of Health and not be inconsistent with state laws or the rules and regulations of the State Board of Health. Director of the City-County Health Department does not have the authority to make rules and regulations regarding the regulation, prohibition and/or restriction of trash dump burning. The Director does have the authority under Section 63 O.S. 1-215 [63-1-215] to administer and enforce rules and regulations relating to public health matters.  The Attorney General has had under consideration your letter dated October 11, 1968, wherein you request an official opinion.  You state, "A question has arisen concerning the authority of the County, acting through the County Commissioners or the City-County Health Board, to regulate and/or restrict trash dump burning inside a metropolitan county. Would you please advise whether, under the existing statutes, the County Commissioners or City-County Health Board can regulate, prohibit, and/or restrict trash dump burning on private property? For the purposes of this question, presume a finding of air pollution resulting from such burning." For the purpose of this opinion the term "metropolitan county" will be taken to mean a county as defined in 63 O.S. 1-210 [63-1-210] (1968).  Title 63 O.S. 1-212 [63-1-212] (1968) expressly denies the City-County Board of Health the authority to make rules and regulations.  Your attention is further directed to 63 O.S. 1-213 [63-1-213] (1968), which states as follows: "(a) The board of county commissioners in any county that qualifies under Section 210 of this Article is hereby authorized and empowered to make and enforce all reasonable rules and regulations with regard to the preservation and promotion of public health; provided, that any such rules or regulations shall have first been recommended or approved by the City County Board of Health, and further provided that such rules and regulations shall not be inconsistent with state laws or rules and regulations of the State Board of Health. Such rules and regulations shall be operative throughout the county, except within the limits of incorporated cities and towns.  "(b) The board of county commissioners is also authorized to provide for the levying and collection of fees for services performed by such City County Health Department outside the boundaries of incorporated cities and towns within such county. Any person who violates any rule or regulation made by such board of county commissioners under the authority of this section shall be guilty of a misdemeanor." This Section clearly empowers the Board of County Commissioners to make and enforce all reasonable rules and regulations regarding public health, subject to the limits set forth therein.  Title 63 O.S. 1-215 [63-1-215] provides: "The Director of the City-County Health Department shall direct and supervise all public health activities in the county except in incorporated cities and towns which are not governed by the provisions of Sections 210 to 218 of this Article and which have not entered into any agreement for the operation of the health department of such city or town. Such Director shall administer and enforce all municipal and county ordinances, rules and regulations relating to public health matters, and he shall also administer state laws, and rules and regulations of the State Board of Health pertaining to public health, subject to administrative supervision of the State Commissioner of Health. Any other powers, authority, duties or functions which are now or may hereafter be conferred by law on county or city superintendents of public health are hereby conferred on such Director of the City-County Health Department." This Section clearly grants to the Director of the City-County Health Department the authority to administer and enforce county ordinances, rules and regulations relating to public health matters.  It is therefore the opinion of the Attorney General that the Board of County Commissioners in any county that qualifies under 63 O.S. 1-210 [63-1-210] (1968) is authorized and empowered to make and enforce all reasonable rules and regulations concerning public health regarding the regulation, prohibition and/or restriction of trash dump burning on private property, that any such rule or regulation shall have first been recommended or approved by the City-County Board of Health and not be inconsistent with state laws or the rules and regulations of the State Board of Health.  It is further the opinion of the Attorney General that the Director of the City-County Health Department does not have the authority to make rules and regulations regarding the regulation, prohibition and/or restriction of trash dump burning. The Director does have the authority under 63 O.S. 1-215 [63-1-215] (1968) to administer and enforce rules and regulations relating to public health matters.  (W. Howard O'Bryan Jr.)